SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2016 Commission File Number 1-07908 ADAMS RESOURCES & ENERGY, INC. (Exact name of Registrant as specified in its charter) Delaware 74-1753147 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17 South Briar Hollow Lane Suite 100, Houston, Texas77027 (Address of principal executive office & Zip Code) Registrant's telephone number, including area code (713) 881-3600 Indicate bycheck markwhether theregistrant (1)has filedall reportsrequired to be filedby Section 13 or15 (d) of the Securities Exchange Act of 1934 during thepreceding 12months (or for such shorter periodthat the registrantwas required tofile such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of ‟large accelerated filer”, ‟accelerated filer” and ‟smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YESoNOx A total of 4,217,596 shares of Common Stock were outstanding at August 1, 2016. PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Six Months Ended Three Months Ended June 30, June 30, REVENUES: Marketing $ Transportation Oil and natural gas COSTS AND EXPENSES: Marketing Transportation Oil and natural gas General and administrative Depreciation depletion and amortization Operating earnings Other income (expense): Interest income 96 95 Interest expense - (4 ) - - Earnings before income taxes and equity investments Income tax (provision) Earnings before equity investments Earnings (loss) from equity investments, net of tax benefit of $140, zero,73 and zero, respectively ) - ) - Net earnings $ EARNINGS (LOSS) PER SHARE: Basic and diluted net earnings per common share $ DIVIDENDS PER COMMON SHARE $ $ $ The accompanying notes are an integral part of these financial statements. 2 ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $299 and $206, respectively Inventory Fair value contracts - Income tax receivable - Prepayments Total current assets Property and Equipment Marketing Transportation Oil and gas (successful efforts method) Other Less – Accumulated depreciation, depletion and amortization ) ) Other Assets: Investments - Cash deposits and other $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accounts payable – related party 85 40 Fair value contracts Accrued and other liabilities Total current liabilities Other Liabilities: Asset retirement obligations Deferred taxes and other liabilities Commitments and Contingencies (Note 5) Shareholders’ Equity: Preferred stock - $1.00 par value, 960,000 shares authorized, none outstanding - - Common stock - $.10 par value, 7,500,000 shares authorized, 4,217,596 shares outstanding Contributed capital Retained earnings Total shareholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 3 ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended June 30, CASH PROVIDED BY OPERATIONS: Net earnings $ $ Adjustments to reconcile net earnings to net cash from operating activities - Depreciation, depletion and amortization Property sales (gains) ) ) Dry hole costs incurred - 33 Impairment of oil and natural gas properties 87 Provision for doubtful accounts 93 - Deferred income taxes ) Net change in fair value contracts ) ) Equity investment (earnings) losses - Decrease (increase) in accounts receivable ) ) Decrease (increase) in inventories ) ) Decrease (increase) in income tax receivable Decrease (increase) in prepayments ) ) Increase (decrease) in accounts payable ) Increase (decrease) in accrued liabilities Other changes, net ) ) Net cash provided by (used in) operating activities INVESTING ACTIVITIES: Property and equipment additions ) ) Proceeds from property sales Investments ) - Insurance and state collateral (deposits) refunds ) Net cash (used in) investing activities ) ) FINANCING ACTIVITIES Dividend payments ) ) Net cash (used in) financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these financial statements 4 ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 - Basis of Presentation The accompanying unaudited condensed consolidated financial statements, in the opinion of the Company's management, include all adjustments (consisting of normal recurring accruals) necessary for the fair presentation of its financial position at June 30, 2016, its results of operations for the six months ended June 30, 2016 and 2015 and its cash flows for the six months ended June 30, 2016 and 2015. Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (‟GAAP”) have been condensed or omitted pursuant to Securities and Exchange Commission rules and regulations.The impact on the accompanying financial statements of events occurring after June 30, 2016, was evaluated through the date of issuance of these financial statements. Although the Company believes the disclosures made are adequate to make the information presented not misleading, it is suggested that these unaudited condensed consolidated financial statements be read in conjunction with the financial statements, and the notes thereto, included in the Company's latest annual report on Form 10-K. The interim statement of operations is not necessarily indicative of results to be expected for a full year. Note 2 - Summary of Significant Accounting Policies Nature of Operations and Principles of Consolidation The Company is engaged in the business of crude oil marketing, tank truck transportation of liquid chemicals and oil and gas exploration and production.Its primary area of operation is within a 1,000 mile radius of Houston, Texas.The accompanying unaudited condensed consolidated financial statements include the accounts of Adams Resources & Energy, Inc., a Delaware corporation, and its wholly owned subsidiaries (the ‟Company”) after elimination of all intercompany accounts and transactions. Cash and Cash Equivalents Cash and cash equivalents include any Treasury bill, commercial paper, money market fund or federal funds with maturity of 90 days or less.Depending on cash availability and market conditions, investments in corporate and municipal bonds, which are classified as investments in marketable securities, may also be made from time to time.Cash and cash equivalents are maintained with major financial institutions and such deposits may exceed the amount of federally backed insurance provided.While the Company regularly monitors the financial stability of such institutions, cash and cash equivalents ultimately remain at risk subject to the financial viability of such institutions. Inventory Inventory consists of crude oil held in storage tanks and at third-party pipelines as part of the Company’s crude oil marketing operations.Crude oil inventory is carried at the lower of average cost or market. 5 Prepayments The components of prepayments are as follows (in thousands): June 30, December 31, Cash collateral deposits for commodity purchases $
